Citation Nr: 1400705	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO. 10-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with alcohol abuse.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2013 rating decision, the RO assigned a higher disability rating of 50 percent for PTSD effective December 19, 2008.  However, the Veteran has not received the highest possible scheduler rating for PTSD and his claim remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).


FINDING OF FACT

During the entire period on appeal, the Veteran's PTSD symptoms most nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

During the entire period on appeal, the criteria for an initial increased rating in excess of 50 percent for PTSD, with alcohol abuse, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required statement of the case, discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  Therefore, the Board finds the Veteran has been informed of what is necessary to achieve higher ratings for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records and lay evidence.  The Veteran has not reported receiving any private treatment for his PTSD.  The Veteran was also offered a hearing before the Board but declined.

The Veteran was provided with VA examinations in September 2009 and September 2012.  The Board finds that these examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners reviewed the claims file and medical history, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations and have not asserted that the Veteran's condition has gotten worse since the September 2012 examination.

The Veteran was also afforded the opportunity to testify before a Decision Review Officer (DRO) in September 2013 in regard to his claim for an initial disability rating in excess of 50 percent for PTSD.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature and severity of the Veteran's PTSD symptoms.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked that would help substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate ratings for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

Service connection for PTSD was granted in the October 2009 rating decision on appeal with a 30 percent initial rating granted, effective from December 19, 2008.  Thereafter, in a September 2013 rating decision a 50 percent rating was assigned effective December 19, 2008.  The Veteran contends that an initial evaluation exceeding 50 percent is warranted.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.
The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

In June 2007 the Veteran underwent a VA examination.  The Veteran reported that he lived with his mother and was single.  He also stated that he had always been a loner dating back prior to service.  Employment history included work as a hair stylist and a current position as a casino attendant.  The Veteran endorsed symptoms of exaggerated startle response, difficulty sleeping, feelings of detachment from others, and episodes of violence.  The Veteran's thought process, speech, and psychomotor activity were unremarkable.  His appearance was neatly groomed and hygiene was normal.  Mood was good and no hallucinations or delusions were reported.  No suicidal ideations, homicidal thoughts, or inappropriate behavior were reported either.  The examiner ultimately diagnosed the Veteran with perfectionist tendencies (Axis II) and stated that he did not meet the criteria for PTSD.  A GAF score of 69 was assessed.

The Veteran also underwent a social and industrial survey in June 2007.  At the examination the Veteran reported that he was single without children.  His occupational history included work as a hair stylist for 28 years and current employment as a casino slot attendant for 16 years.  The Veteran denied nightmares but reported sleep disturbances and panic attacks during his sleep.  He appeared clean cut and his affect was congruent and mood was good.  The Veteran denied hallucinations, suicidal ideation or dissociation.  Thought was logical and speech was tangential.  He also reported cutting back on work to take care of his mother and that he missed dating and socializing as a result of caring for his mother.  He denied being overly alert and reported feeling comfortable in the community he was living in.  Lastly, the Veteran reported having difficulty with relationships because he was too picky and being anxious and hyperviligent his entire life.  The examiner stated that the interview was difficult due to the amount of contradictory information.  She ultimately concluded that the Veteran did not meet the criteria for PTSD and assessed a GAF score of 55.  She did diagnosis the Veteran with anxiety disorder not otherwise specified.

In December 2008 the Veteran submitted a private medical opinion, the report of which reflects a diagnosis of PTSD.  The report also reflects that the Veteran's PTSD symptoms included distressing dreams, sleep disturbances, depression, avoidance behavior, feelings of guilt, panic attacks, poor decision making, hyperactivity, anxiety, and a lack of social and recreational interest.  The report also indicates that the Veteran worked part-time at a casino at that time.  A GAF score of 45 was reported.

In September 2009 the Veteran was provided with his first VA mental health examination.  The claims file was reviewed.  The report reflects that the Veteran had the following PTSD symptoms: re-current and intrusive distressing recollections, avoidance behavior, feelings of detachment, difficulty falling asleep, exaggerated startle response, and restricted range of affect.  The Veteran reported that he lived alone and was not in a romantic relationship but he did have two close friends in upstate New York.  The examiner noted that the Veteran had become more aware of his PTSD symptoms after his mother had passed away the previous year and had begun to drink as a result.  The mental status examination revealed that the Veteran's affect was constricted and mood was anxious and dysphoric.  His thought process was unremarkable with no evidence of delusions or hallucinations.  His judgment was not impaired.  Grooming and hygiene were appropriate and speech and communication were unremarkable.  There was evidence of panic attacks that occurred monthly as well as evidence of obsessive behavior.  Passive suicidal ideation was noted but no homicidal thoughts were reported.  No episodes of violence were reported and impulse control was noted to be good.  The diagnosis was listed as PTSD with alcohol abuse secondary to PTSD.  The examiner listed a GAF score of 65.  The examiner opined that the Veteran's current psychiatric impairment included deficiencies in mood, thinking, and work and that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms.  The examiner noted that the Veteran's PTSD symptoms were mild and his prognosis was fair.

A second VA examination was provided in September 2012.  The claims file was again reviewed.  The Veteran reported the following symptoms of PTSD: recurrent and distressing recollections, avoidance behavior, markedly diminished interest or participation in significant activities, hyperviligence, exaggerated startle response, anxiety, and panic attacks that occur weekly or less often.  The examiner noted that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran also reported having recently broken up with a girlfriend of six or seven years and a desire to settle down with someone normal.  He also reported working 5 days a week.  A GAF score of 69 was provided.

The Veteran was also provided with a hearing before a Decision Review Officer (DRO) in September 2013.  At the hearing the Veteran testified that he worked full time and his job is really what kept his mind at ease.  He also reported panic attacks that were triggered by stimuli, avoidance behavior, difficulty establishing long-lasting relationships, and anxiety.

The record also contains a number of counseling records dating from September 2009 to December 2012.  These records reflect that the Veteran has experienced passive suicidal ideations in the past.  They also indicate that the Veteran had a girlfriend, has dated a couple of women, has gone to visit friends in upstate New York, supervises employees at work, dines out twice a week, was awarded employee of the month on at least one occasion, and also mixed with friends to a degree work permitted.  The records also reflect that the Veteran has held several jobs over the years and as many as 3 at one time.

The Veteran has been assigned an initial 50 percent disability rating, effective December 19, 2008, for his PTSD.  The Board finds that the evidence appropriately reflects this disability rating for the entire period on appeal and a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

After careful consideration, the Board finds that the criteria for an initial rating in excess of 50 percent for PTSD symptoms have not been met.  DC 9411.  The evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.  The evidence reflects that the Veteran experienced the following symptoms: difficulty sleeping; nightmares; hypervigilance; extreme startle response; panic attacks occurring weekly or less often; anxiety; and avoidance behavior.  He also reported feeling detachment and a diminished interest or participation in activities.  No hallucinations, delusions, or ritualistic behavior were reported.  The Veteran has experienced passive suicidal ideations during the period on appeal, however, he has not made any plans or attempts.

In regard to his social and occupational status, the Veteran has reported that he never married but the record indicates that he has dated regularly, including a 6 to 7 year relationship he reportedly ended in 2012.  The Veteran has also reported working several jobs and holding his previous position at the casino for 18 to 20 years.  At the June 2007 examination he reported that he liked working with people.  He also stated at the June 2007 examination that he was too picky when it came to relationships and that he has had difficulty with them his entire life.  VA counseling notes reflect that the Veteran has dated multiple women, dines out regularly, mixes with friends as time permits, works multiple jobs, and has had some success at work.  The record reflects that the Veteran has not experienced symptoms of obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or work-like setting), or an inability to establish and maintain effective relationships.

While it is noteworthy that the Veteran experienced suicidal ideations, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Critically, while the 2009 VA examiner indicated that the Veteran's occupational and social functioning was indicative of deficiencies in some areas, such as work, thinking, and mood, the clinical evidence does not support this finding.  Specifically, the same examiner opined that the Veteran's PTSD was mild and that he also experienced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms.  Additionally, the June 2007 VA examiner opined that the Veteran's symptoms were not severe enough to impair his social or occupational functioning while the September 2012 VA examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Moreover, the evidence indicates that the Veteran has continued to maintain employment and social relationships and has even stated that he enjoys working with others.

Furthermore, while the December 2008 private medical opinion diagnosed the Veteran with PTSD, anxiety disorder, and depressive disorder, and assigned a GAF score of 45, which reflects moderate to severe PTSD symptoms, the Board does not find that this score adequately reflects the severity of the Veteran's PTSD symptoms.  The December 2008 private examiner noted that the Veteran worked part-time and had social impairment in the form of social avoidance behavior.  He also noted that the Veteran became tearful and withdrawn on prompting and his symptoms interfered with his sleep and decision making.  Additionally it was noted that the Veteran was single at the time, however, as discussed, the Veteran reported that he was in a long-term relationship that ended sometime in 2012.

Conversely, at the September 2009 VA examination, the Veteran was diagnosed with PTSD with alcohol abuse and assessed with a GAF score of 65.  The examiner opined that the Veteran's PTSD was mild and chronic.  During the September 2012 VA examination, the Veteran was diagnosed with mild chronic PTSD with alcohol abuse secondary to PTSD, and was assessed with a GAF score of 69.  The VA examiner stated that the Veteran's PTSD signs and symptoms were mild.  Moreover, the two examination reports from June 2007 reflect that the Veteran's symptoms did not meet the criteria for establishing PTSD with GAF scores of 55 and 69 assessed.

Notwithstanding the GAF score of 45, the evidence of record shows that the Veteran has experienced suicidal ideation but did not have severe obsession rituals.  The Veteran's PTSD did not result in an inability to do work.  At all examinations the Veteran was reported to be working successfully.  At the June 2007 VA examination, the Veteran reported that he had worked in the casino for 16 years and prior to that as a hair stylist for 28 years until he developed an allergy to the chemicals he used.  While the Veteran did indicate a desire to work shifts with fewer people, this does not demonstrate an inability to keep a job.  As described the Veteran has a social life that includes spending time with friends and dating.  He reported that he had two close friends in upstate New York.  Additionally, the September 2009 and September 2012 VA examination reports characterize the Veteran's PTSD as mild.  The September 2012 VA examiner concluded that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Furthermore, the other examinations of record are more or less consistent with one another with GAF scores ranging from 55-69.  Thus, the Board finds that the GAF score of 45 is inconsistent with, and outweighed by, the specific lay and medical findings, and is not of significant probative value in this case.  The Board finds that the more probative evidence of record shows that the Veteran's PTSD is mild to moderate in degree, and reflects occupational and social impairment and symptoms consistent with a 50 percent disability rating, and no higher.  

In sum, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, supra.  More severe symptomatology was not shown at anytime during the period on appeal.

III. Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.
Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence reflects that the Veteran has been employed at least part-time during the entirety of the appeal period.  The Veteran has received employee of the month honors and has worked as many as 3 jobs simultaneously.  Moreover, there is no indication in the record, either from the Veteran or a VA examiner, that the Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities.  Accordingly, the Board concludes a claim for TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD with alcohol abuse, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


